Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1, prior art of record or most closely prior art fails to disclose, “the second antenna element consists of a single, filament-like substantially linear conductor and the second antenna element having a total length extending in an extension direction, the total length of the second antenna element is shorter than one-fourth of the wavelength of the operating frequency, the second antenna element has a predetermined length so as to control an input impedance by adjusting the length of the second antenna element”. These features reflect the application’s invention and are not taught by the pertinent prior arts Kojima (US 20050104783), Chakam (US 20100194659), Pintos (US 8405553) and Egawa (US 20030169206). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Kojima, Chakam, Pintos and Egawa to include features of amended claim 1.
Dependent claims 2-6, 8, 10 and 12-14 are considered to be allowable by virtue of their dependencies on claim 1.

Regarding claim 7, prior art of record or most closely prior art fails to disclose, “a second antenna element connected to a first side of a principal surface of the first antenna element through the power feeding portion, the second antenna element has a first end connected to the power feeding portion and a second end connected to a second side of the principal surface of the first antenna element that is adjacent to the first side of the principal surface of the first antenna element so as to receive or radiate a circularly polarized wave, the second side of the principal surface of the first antenna 
Dependent claims 9, 11 and 15-17 are considered to be allowable by virtue of their dependencies on claim 7.

Regarding claim 18, prior art of record or most closely prior art fails to disclose, “a second antenna element connected to one of the sides of the principal surface of the first antenna element through the power feeding portion, the second antenna element having a width smaller than that of the first antenna element, the second antenna element consisting of a single, filament-like conductor; and wherein the second antenna element has a length that is shorter than one-fourth of the wavelength of the operating frequency, wherein the second antenna element has a predetermined length so as to control an input impedance by adjusting the length of the second antenna element”. These features reflect the application’s invention and are not taught by the pertinent prior arts Kojima (US 20050104783), Chakam (US 20100194659), Pintos (US 8405553) and Egawa (US 20030169206). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Kojima, Chakam, Pintos and Egawa to include features of claim 18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAI V TRAN/Primary Examiner, Art Unit 2845